MEMORANDUM ***
The Immigration Judge (“IJ”) found petitioners Magdaleno Lopez-Esparza, Maria Catalina Lopez, and Rodrigo Lopez-Colin (“Lopez-Esparza”) removable under § 212(a)(6)(A)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(a)(i), and granted all three petitioners voluntary departure. Lopez-Esparza appealed to the Board of Immigration Appeals (“BIA”), claiming that removal proceedings should not have been commenced against the family because the Form 1-589 asylum application, which evidenced their alienage and removability, was incomplete and fraudulently induced. The BIA dismissed the appeal on grounds of lack of jurisdiction. Lopez-Esparza petitions for review of the BIA’s dismissal of the appeal and asks us to terminate removal proceedings or, in the alternative, remand the case to the BIA to rule on the evidentiary arguments.
To the extent that Lopez-Esparza appeals dismissal of the claim that removal proceedings should not have been commenced, we lack jurisdiction to hear the appeal. 8 U.S.C. § 1252(g). Lopez-Esparza did not sufficiently raise the evidentiary issue regarding the admissibility of Form 1-589 before the BIA. Consequently, we are foreclosed from reviewing that challenge to the order of removal. 8 U.S.C. § 1252(d)(1).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.